Title: To John Adams from George Washington, 20 August 1795
From: Washington, George
To: Adams, John



Dear Sir,
Philadelphia 20th. Augt 1795

I have received your favor of the 10th. inst. with its enclosures.—They contain a great deal of interesting matter;—and No. 9 discloses much important information, and political foresight.—For the proof of your kindness, and confidence, I pray you to accept my best, & most cordial thanks.—
Mr. J. Adams, your son, must not think of retiring from the walk he is now in:—his prospects, if he continues in it, are fair:—and I shall be much mistaken if, in as short a period as can well be expected, he is not found at the head of the Diplomatique Corps;—let the government be administered by whomsoever the people may chuse.—
The embarrassment into which he was thrown, by the unforeseen events which so soon took place in Holland, after he had received his first instructions, & had arrived in that country, have long since been removed; and he can be at no loss now, as to the course he is to pursue.—
Long before this letter can have reached you, my answer to the Boston Resolutions will, I presume, have made its appearance in the Gazettes of that place, notwithstanding the delays it met with in getting thither–first, from a mistake of the Postmaster in Alexandria; who, mixing it with the dispatches which were addressed to me returned it by the messenger who carried my letters to his office—this necessarily detained it three days;—and the immense falls of rain, and destruction of bridges which followed, prevented all travelling for at least three days more.
Whether it was from the spark which kindled the fire in Boston, that the flames have spread so extensively;—or whether the torch, by a pre-concerted plan was lit, ready for the explosion in all parts, so soon as the advice to ratify the treaty should be announced, remains to be developed, but as the ratification thereof, agreeably to the advice of the Senate, has passed from me, these meetings in opposition to the constituted authority, are as useless, as they are at all times improper and dangerous.—
My best respects to Mrs. Adams and with sincere regard and friendship / I am, Dear Sir / Your affecte. Hble Servt

Go: Washington